The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on September 27, 2022. 

Claims 2, 4-5, 7-11 and 15-21 are pending. Claims 1, 3, 6 and 12-14 are cancelled. Claim 17 is currently amended. Claim 21 is newly added. 

The objection to the disclosure for minor informalities on page 22, line 22 
Is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 4-5, 7-11 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. (US 2011/0023240), hereinafter “Fossum.”
	Regarding claims 17, 2, 5, 15-16 and 21, Fossum teaches a method of making a fabric care conditioning composition in the form of an article that is porous, dissolvable solid structure (see paragraph [0002]), which comprises: (1) preparing a solution comprising water, water soluble polymer, plasticizer, diester quaternary ammonium compound (which is a cationic surfactant) and in some embodiments, optional components (wherein the solution reads on the “wet pre-mixture”; (2) aerating the solution by introducing gas into the solution to form a wet aerated product; (3) forming the aerated wet aerated product into one or more shapes to form a shaped wet product; and (5) drying the shaped wet product to a desired Remaining Water content to form a porous dissolvable solid structure (see paragraph [0144]). The fabric care conditioning article comprises by dry weight percentage from about 5% to about 60% of the diester quaternary ammonium compound (i.e., cationic surfactant), from about 5% to about 60% water soluble polymer; from about 5% to about 30% plasticizer; from about 0% to about 25% nonionic surfactant; and from about 15 to about 50% Remaining Water (see paragraph [0015]). In Example 6, Fossum teaches a dry dissolvable porous solid fabric conditioner article which comprises 16.3 wt% polyvinyl alcohol (PVOH, water soluble polymer), 18.0 wt% glycerol (a plasticizer), 12.6 wt% Tween-60 (nonionic surfactant), 30.7 wt% DEEDMAC (diethyloxyester dimethyl ammonium chloride) cationic surfactant and 14.3 wt% Remaining Water, having an Open Cell Content of 88%  (see paragraph [0183]), wherein the weight ratio of the glycerol plasticizer to the cationic surfactant is 18.0:30.7 or 0.58:1 or 0.6:1. The Wet Composition of Example 6 comprises 44.5 wt%  polyvinyl alcohol premix from Example 1B (i.e., PVOH/glycerin solution comprising 15.50 wt% glycerin), 5.4 wt% Tween-60, 11.7 wt% DEEDMAC cationic surfactant, and 38.4 wt% water, and is prepared as described in example 5 which  comprises mixing the PVOH/Glycerin solution from Example 1B, the melted Tween 60 and 50 mL boiling water in a 90OC water bath, to this mixture was added the melted Rewoquat DEEDMAC with mixing, the mixture was vigorously aerated at high speed, then 100 mL of boiling water is added, the aerated mixture is then transferred to aluminum molds and dried (see paragraphs [0181]-[0182]). In the Wet Composition of Example 6, the weight ratio of glycerin to the DEEDMAC cationic surfactant is 44.5 x (15.50/100):11.7 or 6.9:11.7 or 1:1.7 or 0.59:1 or 0.6:1. It is noted that the weight ratio of the glycerin (plasticizer) to DEEDMAC cationic surfactant is the same in the dry article and the wet composition.  The article also has a minimum Specific Surface Area of from about 0.3 m2/g to about 0.25 m2/g see paragraph [0031]).  Fossum, however, fails to specifically disclose the weight ratio of the plasticizer to the cationic surfactant in the wet premixture of from about 0.9 to about 2 (or about 0.9:1 to about 2:1) as recited in independent claim 1, or from about 1 to about 1.8 (or about 1:1 to about 1.8:1) as recited in claim 2, or from 1.2 to about 1.6 (or about 1.2:1 to 1.6:1) as recited in claim 21. 
Considering that Fossum teaches fabric care conditioning article comprising by dry weight percentage from about 5% to about 60% of the diester quaternary ammonium compound (i.e., cationic surfactant), and from about 5% to about 30% plasticizer in paragraph [0015],  and as shown above, the weight ratio of the glycerin (plasticizer) to DEEDMAC cationic surfactant is the same in the dry article and the wet composition, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (e.g., 30 wt% plasticizer:30 wt% cationic surfactant, or 1:1; or 18 wt% plasticizer:15 wt% cationic surfactant, or 1.2:1) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 4, Fossum teaches that the plasticizer or plasticizing agent includes polyol, copolyol, polycarboxylic acid, polyester or dimethicone copolyol (see paragraph [0060]).
	Regarding claim 7, Fossum teaches that the water-soluble polymer can include, but are not limited to polyvinyl alcohol (PVA), polyvinyl pyrrolidone; polyalkylene oxide such as polyethylene oxide; alkyl cellulosic such as methyl cellulose; carboxymethylcellulose (see paragraph [0055]); starch, pullulan, gelatin, hydroxypropylmethylcellulose or combinations thereof (see paragraphs [0056] and [0058]; see also claim 3). 
	Regarding claim 8, Fossum teaches that the fabric care conditioning article comprises from about 9% to about 20% polyvinyl alcohol (see paragraph [0016]).
	Regarding claim 9, Fossum teaches that the preferred water-soluble polymers include polyvinyl alcohols, polyvinylpyrrolidones, polyalkylene oxides, starch and starch derivatives, pullulan, gelatin, hydroxypropylmethylcelluloses, methylcelluloses, and carboxymethylcelluloses and mixtures thereof (see paragraph [0058] and claim 3). As discussed above, Fossum teaches that the fabric care conditioning article comprises from about 5% to about 60% water soluble polymer (see paragraph [0015]); in one embodiment, the fabric care conditioning article comprises from about 9% to about 20% polyvinyl alcohol (see paragraph [0016]); and in Example 6, Fossum teaches a dry dissolvable porous solid fabric conditioner article which comprises 16.3 wt% polyvinyl alcohol (see paragraph [0183]). Fossum, however, fails to specifically disclose the water-soluble polymer comprising polyvinyl alcohol and starch, and wherein the article comprises from about 10% to about 40% polyvinyl alcohol, and 0.01% to about 4.5% of starch, by total weight of the article. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected polyvinyl alcohol and starch as the specific water-soluble polymers because these are two of the preferred water-soluble polymers which can be present as mixture of water-soluble polymers, as disclosed in paragraph [0058] and claim 3. With respect to the specific proportions of the polyvinyl alcohol and starch in the article, even though Fossum does not explicitly disclose the specific proportions of each of the starch and polyvinyl alcohol in the article, considering that Fossum teaches from about 5% to about 60% water soluble polymer which can be a mixture of polyvinyl alcohol and starch, wherein each proportion in the mixture is considered to be non-critical, hence can vary in a wide range, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 10, Fossum teaches that the article comprises at least one film-forming water-soluble polymer (see paragraph [0051]), and the one or more water-soluble polymers are selected such that their weight-average molecular weight is from about 10,000 to about 500,000 Da, in one embodiment from about 50,000 to about 400,000 Da, in yet another embodiment from about 60,000 to about 300,000 Da, and in still another embodiment from about 70,000 to about 200,000 Da, wherein the weight-average molecular weight is computed by summing the average molecular weights of each polymer raw material multiplied by their respective relative weight percentages by weight of the total weight of polymers present within the porous solid (see paragraph [0052]). Fossum also teaches that the preferred water-soluble polymers include polyvinyl alcohols (see paragraph [0058]). Fossum also teaches that the fabric care conditioning article comprises from about 5% to about 60% water soluble polymer (see paragraph [0015]); and in one embodiment, the fabric care conditioning article comprises from about 9% to about 20% polyvinyl alcohol (see paragraph [0016]). Fossum, however, fails to specifically disclose the water-soluble polymer comprising from 2% to about 30% by total weight of the article of a first polyvinyl alcohol having an average molecular weight of about 15,000 to about 35,000 Daltons and from about 6% to about 30% by total weight of the article of a second  polyvinyl alcohol having an average molecular weight of about 50,000 to about 150,000 Daltons.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected two polyvinyl alcohols having different average molecular weights within those recited because Fossum specifically desires one or more water-soluble polymers like polyvinyl alcohols having different average molecular weights as disclosed in paragraph [0052]). With respect to the specific proportions of the two polyvinyl alcohols and their respective average molecular weights, considering the above teachings of Fossum, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 11, Fossum teaches that the fabric care conditioning article further comprises from about 0 wt% to about 25wt% nonionic surfactant (see paragraph [0015]). Fossum, however, fails to specifically disclose from about 0.5% to about 8% of a nonionic surfactant by total weight of the article. 
Considering that Fossum teaches from about 0 wt% to about 25wt% nonionic surfactant, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 18, Fossum teaches that the aerated mixture is dried in a convection oven at 135oC for 1 hour (60 min) (see paragraph [0172]).
	Regarding claim 19, Fossum teaches that the solution (i.e., wet pre-mixture) comprises from about 5% to about 50% solids, in some embodiments from about 10% to about 45% solids, and in other embodiments from about 20% to about 40% solids, by weight of the processing mixture before drying; and has a viscosity of from about 2,500 cps to about 200,000 cps, in some embodiments from about 5,000 cps to about 180,000 cps, in some embodiments from about 7,500 cps to about 150,000 cps, and in some embodiments from about 10,000 cps to about 100,000 cps (see paragraph [0146]). Fossum, however, fails to specifically disclose the solution or wet pre-mixture having a viscosity of from about 1,000 cps to about 25,000 cps.
Considering that Fossum teaches that the solution or wet pre-mixture has a viscosity of from about 2,500 cps to about 200,000 cps, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 20, Fossum teaches that the article has a wet density which ranges from 0.245 g/cm3  (equivalent to 0.245 g/ml) to 0.577 g/cm3  (equivalent to 0.577 g/ml) (see first table on page 17). 

Response to Arguments
Applicant's arguments filed on September 27, 2022 have been fully considered but they are not persuasive.
	With respect to the obviousness rejection based upon Fossum, Applicant argues that the Office Action shows no teaching of preparing a wet pre-mixture comprising said water-soluble polymer, said plasticizer, and said cationic surfactant, wherein the weight ratio of said plasticizer over said cationic surfactant is from about 0.9 to about 2. Applicant also argues that the Office Action does not point to paragraph 0015 of Fossum as teaching amounts of cationic surfactants and plasticizer, however, these amounts relate to the finished product and not levels in the pre-mix; these materials or parts of them could have been added somewhere other than the pre-mix as claimed. 
The Examiner respectfully disagrees with the above arguments because as stated in paragraph 6 above, Fossum teaches a method of making a fabric care conditioning composition in the form of an article that is porous, dissolvable solid structure (see paragraph [0002]), which comprises: (1) preparing a solution comprising water, water soluble polymer, plasticizer, diester quaternary ammonium compound (which is a cationic surfactant) and in some embodiments, optional components (wherein the solution reads on the “wet pre-mixture”; (2) aerating the solution by introducing gas into the solution to form a wet aerated product; (3) forming the aerated wet aerated product into one or more shapes to form a shaped wet product; and (5) drying the shaped wet product to a desired Remaining Water content to form a porous dissolvable solid structure (see paragraph [0144]).  Regarding the weight ratio of said plasticizer over said cationic surfactant in the wet pre-mixture, as discussed above, Fossum teaches fabric care conditioning article comprising by dry weight percentage from about 5% to about 60% of the diester quaternary ammonium compound (i.e., cationic surfactant), and from about 5% to about 30% plasticizer in paragraph [0015],  and as shown in Example 6 above, the weight ratio of the glycerin (plasticizer) to DEEDMAC cationic surfactant is the same in the dry article and the wet composition, hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (e.g., 30 wt% plasticizer:30 wt% cationic surfactant, or 1:1; or 18 wt% plasticizer:15 wt% cationic surfactant, or 1.2:1) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	The Examiner has carefully considered the comparative data in the specification at pages 42-44, however, the showing is not commensurate in scope with the present independent claim 17 because the showing in Tables 1-2 is only limited to the ingredients shown , i.e., polyvinyl alcohol as the water-soluble polymer, glycerin as the plasticizer and DEEDMAC as the cationic surfactant. Also, while Comparative Formulation a and Comparative Formulation b have a ratio of glycerin to DEEDMAC of 0.79 and 2.09, respectively, which are outside of the claimed range of “about 0.9 to about 2” in independent claim 17, and whose results show a rapidly increased density of the pre-mixture which indicate instability, please note that only one formulation having a ratio of glycerin to DEEDMAC  of 1.36 has been shown. There is no data showing that the minimum limit of  weight ratio of “0.9” and the maximum weight ratio of “2.0” provide unexpected results. Finally, independent claim 17 recites a weight ratio “from about 0.9 to about 2,” however, the “0.79” weight ratio of Comparative Formulation a reads on the “about 0.9” and  the “2.09” weight ratio of  Comparative Formulation b reads on the “about 2” because the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207). Hence, the results of Comparative Formulation a and Comparative Formulation b still read on the claimed range. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                           /LORNA M DOUYON/                                                                           Primary Examiner, Art Unit 1761